UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  JOHN N. XEREAS,

                Plaintiff,

          v.
                                                               Civil Action No. 12-00456
  MARJORIE A. HEISS, GEOFFREY O.S.                                        DAR
  DAWSON, and PENN SOCIAL, LLC (f/k/a/
  RIOT ACT DC, LLC),

                Defendants.



                                            ORDER

       Upon consideration of the Defendants’ Motion for Summary Judgment (ECF No. 142),

filed on May 4, 2018, and Plaintiff’s Motion for Partial Summary Judgment (ECF No. 151), filed

on June 12, 2018 it is hereby ORDERED, for the reasons set forth in a memorandum opinion to

follow, that:

       (1)      Defendants’ Motion for Summary Judgment is GRANTED as to Counts IV, VI,

                IX through XVII, XXII, XXIII, XXV, and XXVI;

       (2)      Defendants’ Motion for Summary Judgment as to Counts I through III, V, VII, VIII,

                XVIII, and XIX, and Plaintiff’s Motion for Partial Summary Judgment are

                DENIED; and

       (3)      It is FURTHER ORDERED that Counts XX through XXII, and XXIV are

                DISMISSED.



                                                                                           .
                                                            DEBORAH A. ROBINSON
October 5, 2018                                             United States Magistrate Judge